Name: 82/412/EEC: Commission Decision of 7 June 1982 establishing that the apparatus described as 'Cahn - Recording Electrobalance, model Cahn 2000' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy
 Date Published: 1982-06-23

 Avis juridique important|31982D041282/412/EEC: Commission Decision of 7 June 1982 establishing that the apparatus described as 'Cahn - Recording Electrobalance, model Cahn 2000' may not be imported free of Common Customs Tariff duties Official Journal L 179 , 23/06/1982 P. 0032 - 0032*****COMMISSION DECISION of 7 June 1982 establishing that the apparatus described as 'PGT - Energy Dispersive Measurement System, model System III, with accessories' may not be imported free of Common Customs Tariff duties (82/411/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas by letter dated 2 December 1981, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'PGT - Energy Dispersive Measurement System, model System III, with accessories', ordered in July 1980 and to be used for research into the preparation of metastable substances and for the investigation of conentration profiles, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 14 May 1982 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an analysis system; Whereas its objective technical characteristics, such as the precision of the microanalysis, and the use to which it is put make it specially suited to scientific reasearch; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular to the apparatus 'System 860' manufactured by Link Systems Ltd, Halifax Road, UK-High Wycombe, Buckinghamshire, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'PGT - Energy Dispersive Measurement System, model System III, with accessories', which is subject of an application by the Federal Republic of Germany of 2 December 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 June 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.